Exhibit 10.1

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

THE FIRST NATIONAL BANK OF MIFFLINTOWN

AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT

THIS AMENDED & RESTATED SALARY CONTINUATION AGREEMENT (the “Agreement”) is
adopted this 31st day of December, 2008, by and between THE FIRST NATIONAL BANK
OF MIFFLINTOWN, a national banking association located in Mifflintown,
Pennsylvania (the “Company”), and Jody Graybill (the “Executive”), and is
effective as of the 1st day of January, 2005.

This Agreement amends and restates the prior SALARY CONTINUATION AGREEMENT
between the Company and the Executive dated August 28, 1997 and amended
March 24, 1998 (the “Prior Agreement”).

The parties intend this Amended and Restated Agreement to be a material
modification of the Prior Agreement such that all amounts earned and vested
prior to December 31, 2004 shall be subject to the provisions of Section 409A of
the Code and the regulations promulgated thereunder.

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Company. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Change in Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Section 409A of the Code and regulations
thereunder.

 

1



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6 “Corporation” means First Community Financial Corporation.

 

1.7 “Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of the preceding
sentence. Upon the request of the Plan Administrator, the Executive must submit
proof to the Plan Administrator of the Social Security Administration’s or the
provider’s determination.

 

1.8

“Early Retirement Age” means the later of the Executive’s 55th birthday or the
date upon which the Executive has completed fifteen (15) Years of Service with
the Company.

 

1.9 “Effective Date” means August 28, 1997.

 

1.10  “Normal Retirement Age” means the Executive attaining age sixty-five (65).

 

1.11  “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

 

1.12  “Plan Administrator” means the plan administrator described in Article 6.

 

1.13  “Plan Year” means each twelve (12) month period commencing with
September 1 and ending August 31.

 

1.14  “Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

1.15  “Separation from Service” means the termination of the Executive’s
employment with the Company for reasons other than death or Disability. Whether
a Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination. A termination
of employment will not be considered a Separation from Service if:

 

2



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

  (a) the Executive continues to provide services as an employee of the Company
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

  (b) the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).

 

1.16  “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise.

 

1.17  “Termination for Cause” see Section 5.2.

 

1.18  “Years of Service” means the twelve consecutive month period beginning on
an Executive’s date of hire and any twelve (12) month anniversary thereof,
during the entirety of which time the Executive is an employee of the Company.
Employment with a subsidiary or other entity controlled by the Company before
the time such entity became a subsidiary or under such control shall not be
considered “credited service”.

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Company
shall distribute to the Executive the benefit described in this Section 2.1 in
lieu of any other benefit under this Article.

 

  2.1.1  Amount of Benefit. The annual benefit under this Section 2.1 is Twenty
Four Thousand Dollars ($24,000).

 

  2.1.2  Distribution of Benefit. The Company shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing on
the first day of the month following Separation from Service. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

3



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

2.2 Early Retirement Benefit. Upon Separation from Service after Early
Retirement Age and prior to Normal Retirement Age, the Company shall distribute
to the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.

 

  2.2.1  Amount of Benefit. The benefit under this Section 2.2 is the Early
Retirement Benefit set forth on Schedule A for the Plan Year ending prior to
Separation from Service.

 

  2.2.2  Distribution of Benefit. The Company shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing
the first day of the month following Normal Retirement Age. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.3 Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Company shall distribute to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.

 

  2.3.1  Amount of Benefit. The benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A for the Plan Year ending prior to the occurrence
of such Disability.

 

  2.3.2  Distribution of Benefit. The Company shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing
the first day of the month following Normal Retirement Age. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.4 Change in Control Benefit. Upon a Change in Control followed within
twenty-four (24) months by Separation from Service, the Company shall distribute
to the Executive the benefit described in this Section 2.4 in lieu of any other
benefit under this Article.

 

  2.4.1  Amount of Benefit. The benefit under this Section 2.4 is the Change in
Control Benefit set forth on Schedule A for the Plan Year ending prior to
Separation from Service.

 

  2.4.2  Distribution of Benefit. The Company shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing on
the first day of the month following Separation from Service. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.5

Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution

 

4



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

 

which would otherwise be paid to the Executive within the first six months
following the Separation from Service shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following the
Separation from Service. All subsequent distributions shall be paid in the
manner specified.

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the amount the Company has accrued with respect to
the Company’s obligations hereunder into the Executive’s income as a result of
the failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by such amount, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

 

2.7 Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Sections 2.2 and 2.3, be made at
least twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the election is
made.

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall distribute to the Beneficiary the
benefit described in this Section 3.1. This benefit shall be distributed in lieu
of the benefits under Article 2.

 

  3.1.1  Amount of Benefit. The benefit under this Section 3.1 is the shall be
an amount equal to the annual Normal Retirement Benefit set forth in
Section 2.1.1, subject to annual adjustments as set forth therein.

 

  3.1.2  Distribution of Benefit. The Company shall distribute the annual
benefit to the Beneficiary in twelve (12) equal monthly installments for fifteen
(15) years commencing the first day of the month following receipt by the
Company of the Executive’s death certificate.

 

3.2

Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Company shall distribute to the Beneficiary the remaining
benefits at the

 

5



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

 

same time and in the same amounts that would have been distributed to the
Executive had the Executive survived. :

 

3.3 Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence on the first day of the month following receipt by the Company of the
Executive’s death certificate.

Article 4

Beneficiaries

 

4.1 Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other plan
of the Company in which the Executive participates.

 

4.2 Beneficiary Designation; Change. The Executives shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent. The Executive’s
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

 

4.5

Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person

 

6



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

 

having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Executive’s Beneficiary, as the case may be, and shall be a
complete discharge of any liability under the Agreement for such distribution
amount.

Article 5

General Limitations

 

5.1 Excess Parachute or Golden Parachute Payment. Notwithstanding any provision
of this Agreement to the contrary, the Company shall not pay any benefit under
this Agreement to the extent the benefit would be an excess parachute payment
under Section 280G of the Code or would be a prohibited golden parachute payment
pursuant to 12 C.F.R. §359.2 and for which the appropriate federal banking
agency has not given written consent to pay pursuant to 12 C.F.R. §359.4.

 

5.2 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement, if the
Company terminates the Executive’s employment for:

 

  5.2.1  Gross negligence or gross neglect of duties;

 

  5.2.2  Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

  5.2.3  Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.

 

5.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not pay any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

5.4 Competition After Separation from Service. No benefits shall continue to be
paid or shall be payable and Executive shall forfeit any right to benefits if
the Executive, without the prior written consent of the Company, engages in,
becomes interested in, directly or indirectly, as a sole proprietor, as a
partner in a partnership, or as a substantial shareholder in a corporation, or
becomes associated with, in the capacity of employee, director, officer,
principal, agent, trustee or in any other capacity whatsoever, any enterprise
conducted in the trading area (a 50 mile radius) of the business of the Company,
which enterprise is, or may deemed to be, competitive with any business carried
on by the Company. This section 5.4 shall not apply following a Change in
Control.

 

7



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

5.5 Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two (2) years after the Effective Date of this Agreement,
or if the insurance company denies coverage for material misstatements of fact
made by the Executive on any application for life insurance purchased by the
Company, or any other reason; provided, however that the Company shall evaluate
the reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial. The Company shall have
no liability to the Executive for any denial of coverage by the insurance
company.

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

6.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

6.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

6.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive, and
such other pertinent information as the Plan Administrator may reasonably
require.

 

8



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

Article 7

Claims And Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  7.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90) day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

9



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

10



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.

 

8.2 Plan Termination Generally. The Agreement may be terminated by the Company
and Executive. The benefit shall be the amount the Company has accrued with
respect to the Company’s obligations hereunder as of the date the Agreement is
terminated. Except as provided in Section 8.3, the termination of this Agreement
shall not cause a distribution of benefits under this Agreement. Rather, upon
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 

8.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a) Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the termination of the
arrangements;

 

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

 

11



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

the Company may distribute the amount the Company has accrued with respect to
the Company’s obligations hereunder, determined as of the date of the
termination; of the Agreement, to the Executive in a lump sum subject to the
above terms.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Company shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. Executive acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Company shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania, except to the extent preempted by
the laws of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Company for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Company to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive’s life
or other informal funding asset is a general asset of the Company to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Reorganization. The Company shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such event, the term “Company” as used in this
Agreement shall be deemed to refer to the successor or survivor bank.

 

12



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Company
or the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

President

First Natl. Bank of Mifflintown

2 N. Main Street

Mifflintown, PA 17059

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

9.14 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

13



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

 

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

 

Executive:     Company:     The First National Bank of Mifflintown /s/ Jody D.
Graybill Pres.     By:   /s/ John P. Henry III Jody Graybill     Title:   
Chairman

By execution hereof, First Community Financial Corporation consents to and
agrees to be bound by the terms and conditions of this Agreement.

 

Attest:     First Community Financial Corporation     By:   /s/ John P. Henry
III     Title:    Chairman

 

14



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Amended and Restated Salary Continuation Agreement

BENEFICIARY DESIGNATION FORM

 

x New Designation

 

¨ Change in Designation

I, Jody Graybill, designate the following as Beneficiary under the Agreement:

 

Primary:   

Kimberley A. Graybill

   100%

_____________________________________________________________________

   ___% Contingent:   

Megan A. Graybill

   50%

Taylor W. Graybill

   50%

Notes:

 

  •  

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •  

To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •  

To name your estate as Beneficiary, please write “Estate of [your name]”.

 

  •  

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name:   Jody D. Graybill       Signature:   /s/ Jody D. Graybill Pres.     Date:
12-22-08

Received by the Plan Administrator this                  day of
                    , 20    

 

By:     Title:     



--------------------------------------------------------------------------------

Salary Continuation Plan    Plan Year Reporting

Schedule A

Jody Graybill

 

Birth Date: 1/26/1965

Plan Anniversary Date: 9/1/1998

Normal Retirement: 1/26/2030, Age 65

Normal Retirement Payment: Monthly for 15 years

   Early Retirement
1/26/2020
Annual Benefit 3
Amount Payable at
Normal Retirement Age    Disability
Annual Benefit 3
Amount Payable at
Normal Retirement Age    Change in Control
Annual Benefit 3
Amount Payable at
Separation from Service    Pre-retire
Death
Benefit
Annual 3
Benefit

Values

  as of

   Discount
Rate     Benefit
Level 2    Accrual
Balance    Vesting     Based On
Accrual    Vesting     Based On
Accrual    Vesting     Based On
Accrual    Based On
Benefit    (0)     (1)    (2)    (3)     (4)    (5)     (6)    (7)     (8)   
(9)

Aug 2007

   8.00 %   24,000    20,136    0 %   0    100 %   13,703    100 %   2,294   
24,000

Aug 2008 1

   8.00 %   24,000    23,315    0 %   0    100 %   14,651    100 %   2,656   
24,000

Aug 2009

   8.00 %   24,000    26,759    0 %   0    100 %   15,526    100 %   3,048   
24,000

Aug 2010

   8.00 %   24,000    30,488    0 %   0    100 %   16,334    100 %   3,473   
24,000

Aug 2011

   8.00 %   24,000    34,527    0 %   0    100 %   17,080    100 %   3,933   
24,000

Aug 2012

   8.00 %   24,000    38,901    0 %   0    100 %   17,769    100 %   4,432   
24,000

Aug 2013

   8.00 %   24,000    43,638    0 %   0    100 %   18,405    100 %   4,971   
24,000

Aug 2014

   8.00 %   24,000    48,769    0 %   0    100 %   18,993    100 %   5,556   
24,000

Aug 2015

   8.00 %   24,000    54,325    0 %   0    100 %   19,535    100 %   6,189   
24,000

Aug 2016

   8.00 %   24,000    60,342    0 %   0    100 %   20,036    100 %   6,874   
24,000

Aug 2017

   8.00 %   24,000    66,859    0 %   0    100 %   20,498    100 %   7,616   
24,000

Aug 2018

   8.00 %   24,000    73,916    0 %   0    100 %   20,925    100 %   8,420   
24,000

Aug 2019

   8.00 %   24,000    81,560    0 %   0    100 %   21,320    100 %   9,291   
24,000

Aug 2020

   8.00 %   24,000    89,838    100 %   21,684    100 %   21,684    100 %  
10,234    24,000

Aug 2021

   8.00 %   24,000    98,802    100 %   22,020    100 %   22,020    100 %  
11,255    24,000

Aug 2022

   8.00 %   24,000    108,511    100 %   22,330    100 %   22,330    100 %  
12,361    24,000

Aug 2023

   8.00 %   24,000    119,026    100 %   22,617    100 %   22,617    100 %  
13,559    24,000

Aug 2024

   8.00 %   24,000    130,414    100 %   22,882    100 %   22,882    100 %  
14,857    24,000

Aug 2025

   8.00 %   24,000    142,746    100 %   23,126    100 %   23,126    100 %  
16,261    24,000

Aug 2026

   8.00 %   24,000    156,103    100 %   23,352    100 %   23,352    100 %  
17,783    24,000

Aug 2027

   8.00 %   24,000    170,567    100 %   23,560    100 %   23,560    100 %  
19,431    24,000

Aug 2028

   8.00 %   24,000    186,233    100 %   23,752    100 %   23,752    100 %  
21,215    24,000

Aug 2029

   8.00 %   24,000    203,198    100 %   23,930    100 %   23,930    100 %  
23,148    24,000

Salary Continuation Plan for The First National Bank of Mifflintown -
Mifflintown, PA



--------------------------------------------------------------------------------

Salary Continuation Plan    Plan Year Reporting

Schedule A

Jody Graybill

 

Birth Date: 1/26/1965

Plan Anniversary Date: 9/1/1998

Normal Retirement: 1/26/2030, Age 65

Normal Retirement Payment: Monthly for 15 years

   Early Retirement
1/26/2020
Annual Benefit 3
Amount Payable at
Normal Retirement Age    Disability
Annual Benefit 3
Amount Payable at
Normal Retirement Age    Change in Control
Annual Benefit 3
Amount Payable at
Separation from Service    Pre-retire
Death
Benefit
Annual 3
Benefit

Values

  as of

   Discount
Rate     Benefit
Level 2    Accrual
Balance    Vesting     Based On
Accrual    Vesting     Based On
Accrual    Vesting     Based On
Accrual    Based On
Benefit    (0)     (1)    (2)    (3)     (4)    (5)     (6)    (7)     (8)   
(9)

Jan 2030

   8.00 %   24,000    210,676    100 %   24,000    100 %   24,000    100 %  
24,000    24,000

 

January 26, 2030 Retirement; February 1, 2030 First Payment Date

 

1

The first line reflects 12 months of data, September 2007 to August 2008.

 

2

The benefit amount includes a 3.50% nonguaranteed inflator during the payout
period.

 

3

The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 180 monthly payments.

 

* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

Salary Continuation Plan for The First National Bank of Mifflintown -
Mifflintown, PA